       Case 3:17-cv-00007-GTS-ML Document 105 Filed 06/17/19 Page 1 of 1




                                                June 17, 2019

VIA CM/ECF
Honorable Glenn T. Suddaby
U.S. District Judge
James M. Hanley Federal Building
P.O. Box 7396
Syracuse, New York 13261-7396


       Re:      Spero v. Vestal CSD, et al.
                Civil Action No: 3:17-CV-007 (GTS/DEP)

Dear Judge Suddaby:

        At approximately 5:50 p.m. this evening we filed on behalf of Plaintiff a Cross-Motion for
Summary Judgment and papers in opposition to Defendants’ Motion for Summary Judgment. While
we received on screen notification that our filing had been successful (see Docket Number 104) we
did not receive the typical email notification that it had been filed. I write to ensure that opposing
counsel as well as the Court is aware of our filing. We will follow up with the Court tomorrow to
determine if there was an issue with our filing.

       Thank you kindly for your attention to this matter.

Respectfully,

______S/Willa S. Payne_______________
Legal Services of Central New York, Inc.
By: Willa S. Payne, Esq.
Staff Attorney
Bar No: 517751

cc: Charles Spagnoli, Esq. (via CM/ECF)




                           LEGAL SERVICES OF CENTRAL NEW YORK
                 189 Main Street• Suite 301• Oneonta, New York 13820• PH: (607) 766-8118
                      FX: (607) 386-4176 (NOT FOR SERVICE OF PROCESS) • lscny.org
